EXHIBIT (10.29)(ii)

 

FIRST AMENDMENT

TO

CHANGE OF CONTROL AGREEMENT

 

THIS FIRST AMENDMENT TO CHANGE OF CONTROL AGREEMENT (the “Amendment”) is entered
into by and between Ecolab Inc., a Delaware corporation (the “Company”) on
behalf of its subsidiary Nalco Holding Company, and J. Erik Fyrwald
(“Executive”), effective as of February 24, 2012.  Capitalized terms not defined
in the Amendment shall have the meanings ascribed to such terms in the
Agreement.

 

RECITALS

 

WHEREAS, Executive and Nalco Holding Company (“Nalco”) entered into a Change of
Control Agreement, dated January 1, 2011 (the “Agreement”); and

 

WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of
July 19, 2011, Nalco merged with and into Sustainability Partners Corporation a
wholly-owned subsidiary of the Company, as of December 1, 2011, pursuant to
which Sustainability Partners Corporation survived the merger and was renamed
Nalco Holding Company; and

 

WHEREAS, Executive and the Company desire to amend the Agreement to acknowledge
the occurrence, and revise the definition, of Good Reason and make certain other
changes;

 

NOW, THEREFORE, in consideration of Executive’s performance, the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree, effective as of the date first above written, to amend the Agreement in
the following particulars:

 

1.                                      By deleting the second and third
sentences of the definition of “Good Reason” under Section 1 of the Agreement
and replacing them with the following:

 

“For purposes of this Agreement, the Executive must notify the Company within
twenty-four (24) months of a claimed Good Reason Event that Executive is
terminating his employment.  For the avoidance of doubt, the Company
acknowledges and agrees that Executive incurred a material diminution in
Executive’s responsibilities constituting a “Good Reason Event” as a result of
changes in the circumstances of his employment occurring on the date of merger,
December 1, 2011, which is not susceptible to cure, and may voluntarily
terminate his employment at any time through November 30, 2013 in accordance
with Section 3 herein.”

 

--------------------------------------------------------------------------------


 

2.                                      By deleting Section 2 of the Agreement
and replacing it with the following:

 

“2. Term of Agreement. This Agreement shall be in effect from January 1, 2011
until November 30, 2013 (the “Term”).  Notwithstanding the foregoing but subject
to Section 3 (and those portions of Section 1 as apply to Section 3),
Executive’s employment at all times shall be deemed to be an employment at-will
and Executive’s employment may be terminated by Executive or the Company for any
reason or no reason. While in force, this Agreement shall represent the only
change of control benefit for Executive (it being acknowledged and understood
that Executive’s Severance Agreement dated January 1, 2011 between Nalco Company
and him provides for benefits other than change in control benefits and is not
affected by this Agreement as amended). All other change of control agreements
for Executive, including without limitation the Change of Control Agreement
dated November 26, 2008, are hereby terminated, and Executive shall have no
claim under any change in control policy.”

 

3.                                      By adding the following immediately at
the end of Section 5(g) of the Agreement:

 

“With a copy to:

Ecolab Inc.

370 Wabasha Street North

St. Paul, Minnesota 55102

Attention: James J. Seifert, Executive Vice President, General Counsel and
Secretary

Fax No. : (651) 293-2471”

 

4.                                      Except as modified herein the Agreement
shall remain in full force and effect.

 

This Amendment may be executed in counterparts, each of which shall be deemed an
original for all purposes, and together shall constitute one and the same
Amendment.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on this 24th
day of February, 2012, to be effective as of the date first above written.

 

 

 

Ecolab Inc.

 

 

 

 

 

 

By:

/s/Michael L. Meyer

 

 

 

 

 

 

Name:

Michael L. Meyer

 

 

 

 

 

 

Title:

Executive V.P. Human Resources

 

 

 

 

 

 

 

 

 

J. Erik Fyrwald

 

 

 

 

 

 

/s/J. Erik Fyrwald

 

--------------------------------------------------------------------------------